DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on June 16, 2020 have been reviewed and considered.  Claims 11-24 are pending and have been newly filed; claims 1-10 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  “heal section” in lines 5, 6, and 13 is believed to be in error for - -heel section- -.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “heal section” in line 3 is believed to be in error for - -heel section- -.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “heal section” in lines 5, 6, and 19 is believed to be in error for - -heel section- -.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “heal section” in lines 5, 6, and 22 is believed to be in error for - -heel section- -.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims are objected to since claim number “20” has been repeated twice.  Please amend the claims in ascending numerical order.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23, and 24 each recite the limitation "the wide section" in (claim 1: line 12, claim 23: line 18, claim 24: line 12).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what wide section the applicant is referring too. Please note that a previous recitation of “the wide section” was 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spafford (USPN 1,659,171).
	Regarding Claim 11, Spafford discloses of a sock (via Figure 3, 5-6) comprising:
	a sleeve (via 5) having a proximal end (see diagram below), a toe end defined longitudinally opposite the proximal end (see diagram below), an anterior side (see diagram below), a posterior side defined laterally opposite the anterior side (see diagram below), a top surface (see diagram below), and a bottom surface (via 8) defined opposite the top surface (see diagram below), the bottom surface including a heal section proximate the proximal end (see diagram below), a toe section (via 7) proximate the toe end (see diagram below), and a narrow section between the heal section and the toe section (see diagram below); an opening at the proximal end (see diagram below);
	an interior space (note internal space of 5-6, see diagram below) defined by the sleeve and accessible through the opening (see Figure 3 & diagram below); and a support (via 12) provided on the bottom of the sleeve (see Figure 3) and extending into the interior space (note internal space of 5-6, see diagram below), a majority of the support positioned on the narrow section (see Figure 3 and diagram below), wherein the interior space is dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section (see Figures 1-2), a user’s heel is proximate the heal section (see Figures 1-2), an anterior side of the user’s foot is proximate the anterior side (see Figures 1-2), and a posterior side of the user’s foot is proximate the posterior side (see Figures 1-2), (Figures 1-3, Col. 2, lines 67-112, Col. 3, lines 1-2).  Please note that the limitations of “accessible through the opening” and “dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section, a user’s heel is proximate the heal section, an anterior side of the user’s foot is proximate the anterior side, and a posterior side of the user’s foot is proximate the posterior side” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Spafford is capable of performing these claimed functions.

    PNG
    media_image1.png
    628
    793
    media_image1.png
    Greyscale

	Regarding Claims 12-20 and 22, Spafford discloses of the invention as claimed above. Further Spafford discloses:
	(claim 12), wherein the majority of the support (12) is provided on the anterior side of the narrow section of the bottom surface (see Figures 1-3 and diagram above);
	(claim 13), further comprising a chamber (11) within the interior space (note diagram above) and coupled to (via 8) the bottom surface (see diagram above), the support provided within the chamber (see Figure 3);
	(claim 14), wherein the chamber (11) is integral to (as shown supported by “5” in Figure 3) the sleeve (via 5);
	(claim 15), wherein the chamber (11) is shaped complimentary with the support (via 12) see Figure 3);
	(claim 16), wherein a thickness of the support (12) is defined as a distance the support extends into the interior space in an orthogonal direction from the bottom surface (see Figure 3), and wherein the thickness of the support changes at different longitudinal positions along the support (e.g. thickness of 12 at numeral “12” in Figure 3, thickness of 12 at numeral “9” in Figure 3, and thickness of 12 closer to numeral “10” in Figure 3);
	(claim 17), wherein a thickness of the support (12) is defined as a distance the support extends into the interior space in an orthogonal direction from the bottom surface (see Figure 3), and wherein the thickness of the support is greater proximate the heal section than proximate the toe section (see Figure 3 & diagram above);
	(claim 18), wherein a thickness of the support (12) is defined as a distance the support extends into the interior space in an orthogonal direction the bottom surface, and wherein the thickness is greatest towards a center region (note diagram above) of the support (12), and the support tapers towards the heel section and the toe section (see Figure 3);
	(claim 19), wherein the sock (via Figure 3, 5-6) tapers more gradually towards the toe section (see Figure 3);
	(claim 20), wherein a width of the support (12) is defined as a distance the support extends across the sleeve laterally (see Figures 1-3), and wherein the width of the support changes at different longitudinal positions along the support (e.g. width of 12 at numeral “12” in Figure 3, width of 12 at numeral “9” in Figure 3, and width of 12 closer to numeral “10” in Figure 3);
	(claim 20*), wherein a width of the support (12) is defined as a distance the support extends across the sleeve laterally (see Figures 1-3), and wherein the width (note diagram above) of the support is greater proximate the heel section than proximate the toe section (see Figure 3 & diagram above);
	(claim 22), wherein the support (12) is shaped to conform to an arch of the
	user’s foot when received within the interior space, (Figures 1-3, Col. 2, lines 107-112, Col. 3, lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spafford (USPN 1,659,171) in view of Zagula (US 2010/0050322).
	Regarding Claim 21, Spafford discloses the invention as substantially claimed above.  Spafford however does not disclose wherein the support is resilient.
	Zagula teaches of a support (10) for a sock (30), wherein the support is resilient, [0027].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support of Spafford to be resilient as taught by Zagula since providing a resilient material like silicone also inhibits the growth of bacteria and fungus.

	Regarding Claim 23, Spafford discloses of a sock (via Figure 3, 5-6) comprising:
	a sleeve (via 5) having a proximal end (see diagram above), a toe end defined longitudinally opposite the proximal end (see diagram above), an anterior side (see diagram above), a posterior side defined laterally opposite the anterior side (see diagram below), a top surface (see diagram above), and a bottom surface (via 8) defined opposite the top surface (see diagram above), the bottom surface including a heal section proximate the proximal end (see diagram above), a toe section (via 7) proximate the toe end (see diagram above), and a narrow section between the heal section and the toe section (see diagram above); 
	an opening at the proximal end (see diagram above);
	an interior space (note internal space of 5-6, see diagram above) defined by the sleeve and accessible through the opening (see Figure 3 & diagram above); 
	a chamber (11) within the interior space (note diagram above) and coupled to (via 8) the bottom surface (see diagram above), and
	a support (12) provided within the chamber (see Figure 3);
	a majority of the support positioned on the narrow section (see Figure 3 and diagram above), the support (12) having a thickness defined as a distance the support extends into the interior space in an orthogonal direction from the bottom surface (see Figure 3),
	wherein the thickness of the support (12) is greatest towards a center region (note diagram above) of the support (12), and the thickness tapers towards the heel and  toe sections with the taper being more gradual towards the toe section (see Figure 3), and
	wherein the interior space is dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section (see Figures 1-2), a user’s heel is proximate the heal section (see Figures 1-2), an anterior side of the user’s foot is proximate the anterior side (see Figures 1-2), and a posterior side of the user’s foot is proximate the posterior side (see Figures 1-2), (Figures 1-3, Col. 2, lines 67-112, Col. 3, lines 1-2).  Please note that the limitations of “dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section, a user’s heel is proximate the heal section, an anterior side of the user’s foot is proximate the anterior side, and a posterior side of the user’s foot is proximate the posterior side” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Spafford is capable of performing these claimed functions.
	Spafford however does not disclose wherein the support is resilient.
	Zagula teaches of a support (10) for a sock (30), wherein the support is resilient, [0027].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support of Spafford to be resilient as taught by Zagula since providing a resilient material like silicone also inhibits the growth of bacteria and fungus.

	Regarding Claim 24, Spafford discloses of a sock (via Figure 3, 5-6) comprising:
	a sleeve (via 5) having a proximal end (see diagram above), a toe end defined longitudinally opposite the proximal end (see diagram above), an anterior side (see diagram above), a posterior side defined laterally opposite the anterior side (see diagram below), a top surface (see diagram above), and a bottom surface (via 8) defined opposite the top surface (see diagram above), the bottom surface including a heal section proximate the proximal end (see diagram above), a toe section (via 7) proximate the toe end (see diagram above), and a narrow section between the heal section and the toe section (see diagram above); 
	an opening at the proximal end (see diagram above);
	an interior space (note internal space of 5-6, see diagram above) defined by the sleeve and accessible through the opening (see Figure 3 & diagram above); 
	a chamber (11) within the interior space (note diagram above) and coupled to (via 8) the bottom surface (see diagram above), and
	a support (12) provided within the chamber (see Figure 3); a majority of the support positioned on the narrow section (see Figure 3 and diagram above), the support (12) having a thickness defined as a distance the support extends into the interior space in an orthogonal direction from the bottom surface (see Figure 3), the support having a width defined as a distance the support extends across the sleeve laterally (see Figures 1-3),
	wherein the thickness of the support (12) is greatest towards a center region (note diagram above) of the support (12), and tapers towards the heel and toe section with the taper being more gradual towards the toe section (see Figure 3), 
	wherein the width of the support changes at different longitudinal positions along the support (e.g. width of 12 at numeral “12” in Figure 3, width of 12 at numeral “9” in Figure 3, and width of 12 closer to numeral “10” in Figure 3);
	wherein the interior space is dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section (see Figures 1-2), a user’s heel is proximate the heal section (see Figures 1-2), an anterior side of the user’s foot is proximate the anterior side (see Figures 1-2), and a posterior side of the user’s foot is proximate the posterior side (see Figures 1-2), (Figures 1-3, Col. 2, lines 67-112, Col. 3, lines 1-2).  Please note that the limitations of “dimensioned to receive a user’s foot such that, when the user’s foot is received in the sleeve, a user’s toes are proximate the wide section, a user’s heel is proximate the heal section, an anterior side of the user’s foot is proximate the anterior side, and a posterior side of the user’s foot is proximate the posterior side” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that structure of Spafford is capable of performing these claimed functions.
	Spafford however does not disclose wherein the support is resilient.
	Zagula teaches of a support (10) for a sock (30), wherein the support is resilient, [0027].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support of Spafford to be resilient as taught by Zagula since providing a resilient material like silicone also inhibits the growth of bacteria and fungus.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732    

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732